•           •           •     
  •          •         •





MEMORANDUM OPINION

No. 04-09-00648-CV

Daniel GARZA and Lynn Garza,
Appellants

v.

Jesse FLORES III,
Appellee

From the 79th Judicial District Court, Jim Wells County, Texas
Trial Court No. 09-01-47730CV
Honorable Richard C.Terrell, Judge Presiding

PER CURIAM
 
Sitting:            Karen Angelini, Justice
                        Sandee Bryan Marion, Justice
                        Phylis J. Speedlin, Justice

Delivered and Filed: December 9, 2009

DISMISSED FOR WANT OF PROSECUTION
             On October 26, 2009, the trial court clerk filed a notification of late record, stating that the
appellants had failed to pay or make arrangements to pay the fee for preparing the clerk’s record. We,
therefore, ordered appellants to provide written proof to this court within ten days of the date of the
order that either (1) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s
fee; or (2) appellant was entitled to appeal without paying the clerk’s fee. We warned that if
appellants failed to respond within the time provided, this appeal would be dismissed for want of
prosecution. See Tex. R. App. P. 37.3(b). Appellants failed to respond. Therefore, we dismiss this
appeal for want of prosecution.
 
                                                                                    PER CURIAM